   Case: 1:16-cr-00793 Document #: 111 Filed: 06/21/21 Page 1 of 1 PageID #:440




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )      No. 16 CR 793
       v.                              )
                                       )      Honorable Andrea Wood
MICHAEL PERSAUD                        )

                    MOTION TO DEFER PROSECUTION
                      PURSUANT TO THE TERMS OF
                THE AGREEMENT TO DEFER PROSECUTION

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH,

JR., United States Attorney for the Northern District of Illinois, moves to defer

prosecution of this matter pursuant to the terms of the attached Agreement to Defer

Prosecution, and to have the Agreement to Defer Prosecution entered on the docket

of the Court.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney

                                 By:   /s/ Sheri H Mecklenburg
                                       SHERI H. MECKLENBURG
                                       Assistant U.S. Attorney
                                       219 South Dearborn St., Rm. 500
                                       Chicago, Illinois 60604
                                       (312) 469-6030
